Citation Nr: 1315937	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  04-07 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression.

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression.

4.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure.

6.  Entitlement to an initial rating greater than 60 percent prior to January 9, 2012, and greater than 80 percent thereafter for diabetic nephropathy. 
7.  Entitlement to an effective date earlier than September 11, 2007, for an award of a total disability rating based on individual unemployability (TDIU). 

8.  Entitlement to an effective date earlier than September 11, 2007, for a grant of service connection for diabetic nephropathy.

9. Entitlement to service connection for a disability of the feet/toes (previously claimed as bilateral feet fungus).

(The issues of whether new and material evidence has been received to reopen a claim of service connection for hepatitis C, entitlement to a disability rating greater than 20 percent for diabetes mellitus and entitlement to a rating in excess of 10 percent for diabetic retinopathy are the subject of a separate Board decision.)


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to March 1970.

This case has a long and complicated procedural history.  

This matter comes before the Board of Veterans' Appeals (Board) initially on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in which the RO granted a claim of service connection for diabetic nephropathy (which was characterized as nephropathy (claimed as kidney condition)) and assigned a 30 percent rating effective September 11, 2007.  The RO also denied a claim of service connection for a disability of the feet/toes (which was characterized as fungus, bilateral feet).  The Veteran disagreed with this decision in July 2008, seeking a higher initial rating for service-connected diabetic nephropathy and an effective date earlier than September 11, 2007, for a grant of service connection for diabetic nephropathy.  Having reviewed the voluminous evidence of record, in which the Veteran contends and the medical evidence shows that he has been diagnosed as having a disability of  the feet/toes, the Board finds that this issue is characterized more appropriately as stated on the title page of this decision.

In a September 2008 rating decision, the RO assigned a higher initial 60 percent rating effective September 11, 2007, for the Veteran's service-connected diabetic nephropathy.  In a February 2012 rating decision, the RO assigned a higher initial 80 percent rating effective January 9, 2012, for the Veteran's service-connected diabetic nephropathy.  Because the initial ratings assigned to the Veteran's service-connected diabetic nephropathy are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

This matter also is on appeal from a July 2009 rating decision in which the RO granted the Veteran's claim of entitlement to a TDIU effective September 11, 2007, and denied the Veteran's request to reopen a claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure (which the RO characterized as hypertension as secondary to service-connected diabetes mellitus associated with herbicide exposure to include diabetic retinopathy).  The Veteran disagreed with this decision in August 2009 and perfected his appeal.

The Board observes that, in a May 2006 decision, it denied the Veteran's claim of service connection for hypertension, to include as due to service-connected diabetes mellitus.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002 & Supp. 2012).  
The Board does not have jurisdiction to consider a claim that has been finally adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen this claim.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

This matter also is before the Board on appeal from a May 2011 rating decision in which the RO denied the Veteran's claim of service connection for PTSD.  A Travel Board hearing was held at the RO in May 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having paranoid schizophrenia and manic depression.  The Board also notes that it denied a claim of service connection for an acquired psychiatric disability in a March 1998 decision which was not appealed and became final.  Thus, the claims of service connection for PTSD and whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, are as stated on the title page of this decision.

In February 2012, the RO assigned a higher initial 80 percent rating effective January9, 2012 for the service-connected diabetic nephropathy.  

The Board notes that the Veteran appointed an attorney to represent him in August 2008 and revoked all prior powers of attorney in his claims file.  The Veteran's attorney subsequently notified VA in February 2010 correspondence that she was withdrawing from her prior representation of the Veteran before VA.  Thus, the Veteran currently represents himself.

As is explained below in greater detail, new and material evidence has been received to reopen the previously denied service connection claims for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, and for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression.  The issues of entitlement to service connection for PTSD, entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, entitlement to an initial rating greater than 60 percent prior to January 9, 2012, for diabetic nephropathy, entitlement to an effective date earlier than September 11, 2007, for an award of a TDIU, entitlement to service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, and entitlement to service connection for a disability of the feet/toes are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In March 1998, the Board denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression (which was characterized as an acquired psychiatric disorder), and the Veteran did not appeal.

2.  The evidence submitted since March 1998 relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, because it suggests that the Veteran currently experiences an acquired psychiatric disability other than PTSD which may be related to active service.

3.  In May 2006, the Board denied the Veteran's claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, and the Veteran did not appeal.

4.  The evidence submitted since May 2006 relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension because it suggests that the Veteran currently experiences hypertension which may be related to active service.

5.  In testimony at his May 15, 2012, Board hearing, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of his claims of entitlement to an initial rating greater than 80 percent effective January 9, 2012, for diabetic nephropathy and entitlement to an effective date earlier than September 11, 2007, for a grant of service connection for diabetic nephropathy.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision, which denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1104 (2012).

2.  Evidence submitted since the March 1998 Board decision in support of the claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  The May 2006 Board decision, which denied the Veteran's claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1104 (2012).

4.  Evidence submitted since the May 2006 Board decision in support of the claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

5.  The criteria for withdrawal of an appeal by the appellant have been met on the issues of entitlement to an initial rating greater than 80 percent effective January 9, 2012, for diabetic nephropathy and entitlement to an effective date earlier than September 11, 2007, for a grant of service connection for diabetic nephropathy.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  With respect to the Veteran's requests to reopen the previously denied service connection claims for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, and for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, given the favorable disposition of the action here, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New & Material Evidence Claims

In March 1998, the Board denied the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression (which was characterized as an acquired psychiatric disorder).  In May 2006, the Board denied the Veteran's claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2012).  The Board's decisions issued in March 1998 or May 2006 are final.  

The claims of service connection for an acquired psychiatric disability and for hypertension may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In connection with the claim to reopen his previously denied service connection claim for an acquired psychiatric disability VA outpatient treatment record dated on January 28, 2004, reveals a diagnosis of paranoid schizophrenia.  This treatment record was printed out by RO personnel and associated with the claims file on March 5, 2004.  The Veteran's most recent application to reopen his previously denied service connection claim for hypertension was filed in a letter from his former attorney dated on December 31, 2008, and date-stamped as received by the RO on January 5, 2009.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2012).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, the evidence before VA at the time of the prior final Board decision in March 1998 consisted of the Veteran's service treatment records, his post-service VA and private treatment records, and his lay statements and Board hearing testimony.  The Board noted initially that the Veteran's service treatment records showed no complaints of or treatment for any acquired psychiatric disability.  See Board decision dated March 6, 1998 at pp. 8.  The Board also noted that, although the Veteran had been seen in an emergency room (ER) while on active service in January 1968, just prior to being sent overseas to Vietnam, the diagnosis at that time was compensation neurosis which was "a factitious disorder in which neurotic symptoms are voluntarily produced in order to obtain insurance, pension, or monetary compensation."  Id., at pp. 8-9 (citations omitted).  The Board noted further that the Veteran began using heroin in 1972 and had a history of alcohol abuse "apparently heavy in the 1990s, which resulted in anxiety and nervousness when withdrawal from alcohol was attempted in 1994."  Id., at pp. 9.  The Board also noted further that, although the Veteran had multiple post-service diagnoses of various acquired psychiatric disabilities, none of them had been attributed to active service or any incident of service, to include the pre-Vietnam deployment ER visit in January 1968.  Thus, the claim was denied.

With respect to the Veteran's application to reopen a claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, the evidence before VA at the time of the prior final Board decision in May 2006 consisted of the Veteran's service treatment records, his post-service VA and private treatment records, and his lay statements and Board hearing testimony.  The Board noted initially that the Veteran's service treatment records showed no complaints of or treatment for hypertension.  See Board decision dated May 24, 2006, at pp. 7.  The Board also noted that, although the Veteran had been diagnosed as having hypertension since service, there was no competent evidence linking his hypertension to service or demonstrating that it had been diagnosed within the first post-service year.  Id.  The Board also noted that the competent evidence of record showed that the Veteran's service-connected diabetes mellitus had not caused his hypertension.  The Board noted further that there was no evidence demonstrating any etiological link between the Veteran's hypertension and his service-connected diabetes mellitus.  Thus, the claim was denied.

The newly received evidence includes voluminous additional VA and private treatment records and the Veteran's lay statements and May 2012 Board hearing testimony.  The Veteran testified at his May 2012 Board hearing that he first experienced paranoid schizophrenia and manic depression during active service in 1968.  See Board hearing transcript dated May 15, 2012, at pp. 7.  He also testified that he had been diagnosed as having hypertension which was related to active service, to include as due to his service-connected diabetes mellitus or herbicide exposure.  Id., at pp. 13-15.  

With respect to the Veteran's application to reopen his claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, the Board notes that the evidence since the March 1998 Board decision includes lay statements to the effect that the Veteran first had psychiatric symptoms in service and that they had continued since service.  The Veteran testified at his May 2012 Board hearing that he was given medication to treat his psychiatric symptoms in service.  He stated that the events of his service, including Vietnam service caused his current psychiatric disorder.  This evidence is new because it has not been submitted previously to agency adjudicators.  This evidence also is material because it raises a reasonable possibility of substantiating the Veteran's service connection claim for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 1998 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, is reopened.

With respect to the Veteran's application to reopen his claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, the Board notes that in May 2006, the Board denied the claim of service connection finding that hypertension was not incurred in service or due to the Veteran's service-connected diabetes mellitus.  During the Veteran's May 2012 Board hearing, the Veteran testified that his hypertension was due to exposure to Agent Orange exposure in service.  He testified that there was medical text/articles indicating that Agent Orange could cause hypertension.  This evidence is new, in that it has not been submitted previously to agency adjudicators.  It also is material because it raises a reasonable possibility of substantiating the Veteran's service connection claim for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure.  The Board again observes that the Court held in Shade that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since May 2006 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, and raises a reasonable possibility of substantiating it.  Because new and material evidence has been received, the Board finds that the previously denied claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, is reopened.


Dismissal of Claims Withdrawn by Veteran at May 2012 Board Hearing

As noted in the Introduction, in the currently appealed April 2008 rating decision, the RO granted a claim of service connection for diabetic nephropathy and assigned an initial 30 percent rating effective September 11, 2007.  In a September 2008 rating decision, the RO subsequently assigned a higher initial 60 percent rating effective September 11, 2007, for service-connected diabetic nephropathy.  In a February 2012 rating decision, the RO also subsequently assigned a higher initial 80 percent rating effective January 9, 2012, for service-connected diabetic nephropathy.  As also noted in the Introduction, the Veteran sought both an effective date earlier than September 11, 2007, for the grant of service connection for diabetic nephropathy and a higher initial rating for his service-connected diabetic nephropathy.  The Veteran has perfected a timely appeal with respect to both of these claims.  In testimony at his May 15, 2012, Travel Board hearing, however, the Veteran requested that his appeal for an initial rating greater than 80 percent effective January 9, 2012, for diabetic nephropathy be withdrawn.  His testimony focused instead on receiving a higher initial rating in excess of 60 percent prior to January 9, 2012, for his service-connected diabetic nephropathy.  See Board hearing transcript dated May 15, 2012, at pp. 24-27.  The Veteran also requested that his appeal for an effective date earlier than September 11, 2007, for a grant of service connection for diabetic nephropathy be withdrawn.  Id., at pp. 42-43.

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's May 2012 Travel Board hearing testimony requesting withdrawal of his appeal for a higher initial rating in excess of 80 percent effective January 9, 2012, for service-connected diabetic nephropathy and for an effective date earlier than September 11, 2007, for a grant of service connection for diabetic nephropathy, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.
ORDER

As new and material evidence has been received, the previously denied claim of service connection for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of service connection for an acquired psychiatric disability other than PTSD, to include to include paranoid schizophrenia and manic depression, is reopened; to this extent only, the appeal is granted.

The claim for an initial rating greater than 80 percent effective January 9, 2012, for diabetic nephropathy is dismissed.

The claim for an effective date earlier than September 11, 2007, for a grant of service connection for diabetic nephropathy is dismissed.


REMAND

The Board has reopened the Veteran's previously denied service connection claims for hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, and for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression.  Having reopened these claims, the Board finds that additional development is necessary before they can be adjudicated on the merits.  The Board also finds that additional development is necessary before the Veteran's higher initial rating claim for diabetic nephropathy prior to January 9, 2012, his earlier effective date claim for a grant of a TDIU, and his service connection claims for PTSD and for a disability of the feet/toes can be adjudicated on the merits.

The Veteran contends that he incurred PTSD, hypertension, an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, anxiety and manic depression, and a disability of the feet/toes (fungus) during active service.  As discussed above, following VA examination in January 2012, the VA examiner diagnosed the Veteran as having paranoid schizophrenia.  This examiner also opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  While the examiner indicated that the Veteran's schizophrenia was less likely as not related to service, there was no opinion concerning other psychiatric disorders diagnosed in the record such as depression, and an anxiety disorder.

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In light of the foregoing, another VA psychiatric examination and etiology opinion is warranted.  

To date, the Veteran has not been scheduled for an examination, to include an adequate etiology opinion, to determine the nature and etiology of his hypertension and his disability of the feet/toes.  The Board notes that VA's duty to assist includes providing an examination where necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of his PTSD, hypertension, acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, and his disability of the feet/toes.  

The Board also finds that, because adjudication of the Veteran's service connection claims for PTSD, hypertension, to include as due to service-connected diabetes mellitus or herbicide exposure, an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia and manic depression, and for a disability of the feet/toes likely will affect adjudication of the Veteran's earlier effective date claim for a grant of a TDIU, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, adjudication of the Veteran's earlier effective date claim for a grant of TDIU is deferred.

A review of the Veteran's voluminous claims file shows that there are outstanding records from the Social Security Administration (SSA) which have not been obtained and associated with the claims file.  According to information obtained electronically from SSA by RO personnel in April 2009, the Veteran is in receipt of SSA disability benefits with a disability onset date of June 15, 1994.  It is not clear from a review of this information from SSA what disabilities formed the basis for SSA's decision awarding the Veteran SSA disability benefits.  To date, the Veteran's SSA records have not been obtained and associated with his voluminous claims file.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

The Veteran testified at his May 2012 Board hearing that he would be submitting additional evidence to the VLJ who held this hearing within a few days of the hearing.  See Board hearing transcript dated May 15, 2012, at pp. 55-8.  Unfortunately, no evidence was received from the Veteran within a few days of his May 2012 Board hearing.  In light of the Veteran's testimony, he should be given an opportunity to submit relevant medical records concerning his claims on appeal.  In any event, the Board finds that, on remand, the Veteran's up-to-date VA and private treatment records should be obtained.

During the 2012 Board hearing, the Veteran testified that there was medical text evidence which suggested a link between hypertension and Agent Orange exposure.  He should be given an opportunity to submit this type of evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for PTSD, hypertension, a disability of the feet/toes (fungus), and an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, anxiety disorder, and manic depression since his separation from active service.  With respect to the claim of service-connection for diabetic nephropathy, he should be given an opportunity to submit relevant evidence dated prior to January 2012.   Advise the Veteran not to resubmit any records already provided to VA.  Obtain all pertinent VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  Schedule the Veteran for appropriate in-person examination to determine the nature and etiology of his PTSD and an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia , anxiety, and manic depression.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history.  

The examiner should identify any manifestations of PTSD currently experienced by the Veteran.  In this regard, the examiner should state whether the Veteran currently has a diagnosis of PTSD meeting the criteria of DSM IV.  

The examiner also should identify all acquired psychiatric disabilities other than PTSD, to include paranoid schizophrenia, anxiety disorder, and manic depression, currently experienced by the Veteran.  

Based on a review of the claims file and the results of the Veteran's examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD, if diagnosed, is related to active service or any incident of service.  

The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia, an anxiety disorder and/or manic depression, is related to active service or any incident of service.  

If PTSD is diagnosed, then the examiner must identify the in-service stressor(s) on which this diagnosis is based.  The examiner also should state whether the in-service stressor(s) is based on the Veteran's fear of hostile military or terrorist activity and is sufficient to support a PTSD diagnosis.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that his in-service stressors occurred while he was in Vietnam and led him to experience PTSD.  The examiner also is advised that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was duty soldier and he was in Vietnam from January 1968 to January 1969.

The examiner should obtain a complete list of the Veteran's service stressors and should consider those stressors in forming his opinions.  The examiner should note that the Veteran has reported that his service stressors include being exposed to a lot of mortars and a blown up mess hall; seeing wounded soldiers, witnessing an ammo dump explosion, etc.

4.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, is related to active service or any incident of service.  

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension was diagnosed within one year of the Veteran's March 1970 service discharge.  

Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension is due to Agent Orange exposure in service.

The examiner also is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension.  If the examiner finds that the Veteran's service-connected diabetes mellitus aggravated his hypertension, then he or she should identify that aspect of hypertension that is due to aggravation.  In so doing, the examiner should identify the Veteran's baseline-the severity of the disability prior to any aggravation.  A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran contends that he incurred hypertension during active service.  The examiner also is advised that the Veteran contends that his service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension.  The examiner finally is advised that the Veteran contends that his in-service herbicide exposure while in Vietnam between January 1968 and January 1969 caused or aggravated his hypertension.  The examiner should address all of these theories.

5.  Schedule the Veteran for an examination to determine the nature and etiology of his disability of the feet/toes (fungus).  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history concerning his claimed disability of the feet/toes (fungus).  

The examiner should identify all disabilities of the feet/toes currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a disability of the feet/toes (fungus), if diagnosed, is related to active service or any incident of service, to include any fungal infections in service.  A complete rationale must be provided for any opinions expressed.

6.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims on appeal, including the claim for an earlier effective date for a TDIU rating.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


